Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended to read as follows: Order of Appellate Division reversed, with costs in all courts to the Superintendent of Banks, and matter remitted to Special Term with directions to grant the petition of the Superintendent that the Superintendent be released and discharged from any further obligation to comply with the judgment of the Supreme Court of New York County upon his making payment hereunder. [See 305 N. Y. 908; 347 U. S. 403.]